DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office Action is in response to an application filed on 09/08/2021, in which claims 1 - 14, excluding the currently cancelled claims, are pending and presented for examination.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
 	Amended claim 1 recites: 
 	A bit rate control method, comprising: receiving a first target bit of a video to be coded; combining a plurality of first coding tree units in a plurality of coding tree units of the video into a picture block, and calculating a target bit of the picture block according to the first target bit and a weight of each of the plurality of first coding tree units to determine a second target bit of each of the plurality of first coding tree units; determining a fourth target bit of at least one fourth coding tree unit in the plurality of coding tree units according to an actual bit of at least one second coding tree unit in the plurality of coding tree units and a third target bit of at least one third coding tree unit in the plurality of coding tree units, wherein the at least one second coding tree unit is completely coded, the at least one third coding tree unit is not completely coded, and a coding of the at least one fourth coding tree unit is not started; and sequentially adjusting at least one coding parameter for coding the video according to the second target bit, the third target bit, and the fourth target bit.

  	The Office Action previously rejected claims 1, 7 - 8, and 14 under 35 U.S.C. § 103 as allegedly being unpatentable over Teng et al. (US 20170295368 A1), hereinafter Teng, in view of Wang et al. (US 2011069754 A1), hereinafter Wang.


Examiner however agrees with Applicant’s assessment that the applied references, alone or in any combination, fail to disclose or suggest the features defined by Applicant’s claims. Therefore, all claims in this application are in condition for allowance. The assessment was based on Applicant’s arguments advanced in the latest communication as dated above.
Examiner concedes that, since further search of the prior art has produced no other references capable of sustaining the rejections as previously established, all pending claims are therefore patentable. 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 6:30 am - 7:30 pm (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571)272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/             Supervisory Patent Examiner, Art Unit 2487